Third District Court of Appeal
                               State of Florida

                            Opinion filed July 26, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-1358
                         Lower Tribunal No. 14-25490
                             ________________


                              Timothy Malone,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Marisa Tinkler-
Mendez and Ellen Sue Venzer, Judges.

     Carlos J. Martinez, Public Defender, and Harvey J. Sepler, Assistant Public
Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Keri T. Joseph, Assistant Attorney
General, for appellee.


Before ROTHENBERG, C.J., and SALTER and EMAS, JJ.

      PER CURIAM.
      The defendant, Timothy Malone, appeals his convictions for burglary of an

unoccupied dwelling and petit theft. We affirm, but remand for correction of the

judgment to reflect that the conviction for petit theft is a second-degree

misdemeanor, not a second-degree felony. As counsel for the defendant candidly

admits that the error was a scrivener’s error, not judicial error, which when

corrected will not affect the defendant’s sentence (which was credit for time

served), the judgment may be corrected without conducting a new sentencing

hearing.

      Affirmed, with instructions.




                                       2